DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-21 and 26-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2021.
Applicant’s election without traverse of Group I and Species I in the reply filed on 07/13/2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 14 and 19 of U.S. Patent No. 10,577,173. Although the claims at issue are not identical, they are not patentably distinct from each other because even the claims of the instant application and the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 14, 16, 17, and 18, limitations of “the tail portion”, “the lateral spacer”, “the insert”, and “the spacer portions” lack antecedent basis.  Nowhere in claims 1 and/or 14 any of “tail portion”, “lateral spacer”, “insert”, and “spacer portions” has been recited.  The claims is indefinite because it is unclear what is or to what structure of the container applicant is referring to any of the limitations of “tail portion”, “lateral spacer”, “insert”, and “spacer portions”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baylay (2,955,137) in view of Nachtrӓglich (DE 102004026879) and Smith (US 2014/0262897).
Claim 1
Baylay discloses a flexible bulk container comprising a top wall (3), a bottom wall (2), and at least one sidewall (1), the top wall, bottom wall and the at least one sidewall defining an internal space (defined by space where products are disposed within the container) (see page 1 lines 11-16); an access portion (6) associated with the top wall for accessing the internal space through an open end of the access portion, wherein the access portion is a filling spout extending from the top wall (see figure 1).  Baylay does not disclose a position marker located at a predetermined position on the access portion for detection by a detector of a robotic system.  Nachtrӓglich discloses a position marker/transponder (20) disposed in a top wall (5) of a flexible bulk container, the marker transponder used for detection by a detector of a robotic system (see figure 1, [0005], [0006], [0016] and [0018]).  Smith discloses a container comprising a position marker (defined by medal 412 in combination with power source 454 and sensor 456) comprising a medal disposed on an outside surface of the container, and comprising a power source (454) and a sensor (456) disposed on a neck finish of the container (see [0053] and figure 10).  Smith discloses the general object of the invention is to provide the medal with a marker for tracking, anti-counterfeiting, tamper-indicating, and/or use-indicating purposes (see [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baylay including a position marker/transponder disposed in the filling spout of the container top wall as 
Claim 2
Nachtrӓglich further discloses the predetermined position of the position marker is a distance relative to at least one reference point on the access portion (see figure 1 of Nachtrӓglich and figure 10 of Smith).  
Claim 3
Smith further disclose the reference point is a longitudinal mark along a longitudinal dimension of the access portion.  The position marker disclosed by Smith is disposed on the neck portion of the container (see figure 10).
Claim 4
Nachtrӓglich further discloses the position marker/transponder is a visually detectable mark (see figure 1 and [0018]).  Smith also discloses the position marker being visually detectable (see figure 10).
Claim 8
Nachtrӓglich and Smith discloses the position marker being a visual mark with a format capable to be recognize by a detector, and is positioned on an outer surface of the filling spout.  Smith discloses portion of the position marker, i.e. the medal, is disposed on an outside surface of the container.
Claim 9
Smith further discloses a predetermined position of the of the position marker is a distance from the open end of the open end of the neck.  After Baylay is modified by 
Claim 10
Smith further discloses the visual mark has a contrasting colour to that of the outer surface of the filling spout, and is attached to or formed on the outer surface of the filling spout.  Smith further discloses the medal includes reactants (452) that changes colors (see [0056]).
Claim 11
Baylay further discloses at least a portion of the filling spout on which the position marker is located has a stiffness sufficient to present a substantially flat upwardly facing surface when the flexible bulk container is empty and is folded. Baylay discloses the bulk container formed from a laminate of plastic or fabric material (see page 8 lines 13-16, page 13 lines 17-33 and page 14 lines 1 -16).
Claim 13
Baylay further discloses the access portion is laminated.   Baylay discloses the bulk container, which includes the access portion, is formed from a laminate of plastic or fabric material (see page 8 lines 13-16, page 13 lines 17-33 and page 14 lines 1-16).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baylay (2,955,137), Nachtrӓglich (DE 102004026879) and Smith (US 2014/0262897) as applied to claim 1 above, and further in view of LaFleur (5,104,236).
Baylay discloses the bulk container formed from a laminate of plastic or fabric material (see page 8 lines 13-16, page 13 lines 17-33 and page 14 lines 1-16).  Baylay further discloses the at least a portion of the access portion on which the position marker is .
Claims 5, 6, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baylay (2,955,137), Nachtrӓglich (DE 102004026879) and Smith (US 2014/0262897) as applied to claim 1 above, and further in view of Purnhagen (US 8,146,626).
Claims 5, 14, 17 and 18
Baylay as modified does not disclose any of a tail portion, a lateral spacer, or an insert as required in the claims.  However, Purnhagen discloses a flexible container (FIBC) comprising a top/cover portion (5) including a socket/spout (10) with an opening (14) (see figure 2).  Purnhagen further discloses a removable insert comprising a head portion (17) and a tail portion (18), wherein the removable insert is of a sized and shaped capable to position the access portion at a predetermined position relative to an upper folded edge of the container, when the flexible bulk container is empty and folded the access portion laying on an upper fold face of the bulk container (see figure 2).  Purnhagen further discloses the insert is smaller than a distance between side folded 
Claim 6 
Purnhagen further discloses the head and tail portions for spacing the access portion from the upper fold edge of the folded flexible bulk container (see figure 2), the head portion having an insert upper edge and the tail portion being sized and shaped for engagement with the open end of the access portion, and lateral spacer portions (15) extending from the head portion, one on either side of the tail portion, for spacing the access portion from the side fold edges of the folded flexible bulk container when the flexible bulk container is empty and folded (see figure 2).
Claim 15
Purnhagen further discloses the tail portion has a width, defined by a distance between two tail portion side edges, sufficient to allow it to be received in the filling spout and wide enough to maintain at least a portion of the filling spout substantially flat, when the tail portion is received in the filling spout when the flexible bulk container is empty and folded (see figure 2).
Claim 16


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736